Case 1:19-cv-01681-CFC-SRF Document 93 Filed 02/12/21 Page 1 of 2 PageID #: 3970


                         MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

 JACK B. BLUMENFELD
 (302) 351-9291
 (302) 425-3012 FAX
 jblumenfeld@morrisnichols.com


                                              February 12, 2021


 The Honorable Colm F. Connolly                                            VIA ELECTRONIC FILING
 United States District Court
   for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

           Re:        The Trustees of Columbia University in the City of New York v. Illumina, Inc.
                      C.A. No. 19-1681 (CFC) (SRF)

 Dear Judge Connolly:

        We write on behalf of Plaintiffs The Trustees of Columbia University in the City of New
 York (“Columbia”) and QIAGEN Sciences, LLC (“QIAGEN) (collectively, “Plaintiffs”) to
 request that the Court address Plaintiffs’ motion to stay pending inter partes review (D.I. 81) on
 an expedited basis. The Plaintiffs’ motion is fully briefed.

         Plaintiffs request the Court’s expedited consideration in view of the decision by Judge
 Fallon yesterday granting Defendant Illumina’s motion to compel the depositions of five of
 Plaintiffs’ witnesses in the next 30 days. See Ex. A (Feb. 11, 2021 Teleconference Tr.); Ex. B
 (Illumina’s Feb. 8, 2021 Discovery Dispute Ltr. (D.I. 91)); and Ex. C (Plaintiffs’ Feb. 9, 2021
 Responsive Discovery Dispute Ltr. (D.I. 92)). Noting that the decision was “by no means an easy
 [one] to make,” Ex. A at 36:6–7, Judge Fallon stated that she ruled as she did because she would
 otherwise effectively be granting Plaintiffs’ stay motion herself and, in the process, would
 improperly usurp Your Honor’s right to decide that motion. See id. at 36:8–16. Accordingly,
 Judge Fallon ruled that Plaintiffs must produce one of the inventors of the patents-in-suit
 (Dr. Jingyue Ju) for deposition within 14 days from February 11 and the other four deponents
 within 30 days, unless Your Honor stays the case in the interim. Ex. A at 35:17–36:4.

        Plaintiffs appreciate Judge Fallon’s ruling, as well as the discretionary nature of the
 decision and the principles underpinning it. By this letter, Plaintiffs do not object to Judge
 Fallon’s Order under Rule 72 of the Federal Rules of Civil Procedure, or seek to delay its
 effectuation in any way. Rather, Plaintiffs simply and respectfully request that the Court rule on
 the pending stay motion on an expedited basis and before the ordered depositions are to start in
Case 1:19-cv-01681-CFC-SRF Document 93 Filed 02/12/21 Page 2 of 2 PageID #: 3971

 The Honorable Colm F. Connolly
 February 12, 2021
 Page 2


 less than two weeks. It was Illumina that availed itself of the IPR process—one that is intended
 to “limit unnecessary and counterproductive litigation costs.” 77 F. Reg 48680-01 (Aug. 14,
 2012). Under these circumstances, and with IPRs instituted on all five of the now-expired
 patents-in-suit, Plaintiffs submit that there remains no good reason for the parties to proceed full-
 throttle with discovery in this case at this time. Indeed, doing so places a significant burden on
 Plaintiffs to pull double duty—namely, handling the rushed discovery demands while at the same
 time handling IPR deposition work and the drafting of the IPR responses, which must be
 completed by March 29.

        Accordingly, Plaintiffs request that the Court address their pending motion for stay on an
 expedited basis.

                                                       Respectfully,

                                                       /s/ Jack B. Blumenfeld

                                                       Jack B. Blumenfeld (#1014)

 JBB/bac
 Attachments

 cc:    All Counsel of Record (via electronic mail; w/attachments)
